Exhibit A AGREEMENT The undersigned hereby agree to jointly prepare and file with regulatory authorities this Schedule 13D and any future amendments thereto reporting each of the undersigned’s ownership of securities of the Issuer named herein, and hereby affirm that such Schedule 13D is being filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. September 5, 2014 (Date) Marcato Capital Management LP* By: /s/ Richard T. McGuire III Richard T. McGuire III, Managing Partner /s/ Richard T. McGuire III* Richard T. McGuire III Marcato, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato II, L.P. By: MCM General Partner LLC, its General Partner By: /s/ Richard T. McGuire III Richard T. McGuire III, Authorized Person Marcato International Master Fund, Ltd. By: /s/ Richard T. McGuire III Richard T. McGuire III, Director * This reporting person disclaims beneficial ownership of these reported securities except to the extent of its pecuniary interest therein, and this report shall not be deemed an admission that any such person is the beneficial owner of these securities for purposes of Section 16 of the U.S. Securities Exchange Act of 1934, as amended, or for any other purpose.
